UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33031 SHUTTERFLY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3330068 ( State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2800 Bridge Parkway Redwood City, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (650) 610-5200 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( § 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filero Accelerated FilerT Non-accelerated Filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 28, 2010 Common stock, $0.0001 par value per share TABLE OF CONTENTS Page Number Part I - Financial Information Item 1. Financial Statements Consolidated Balance Sheet 3 Consolidated Income Statement 4 Consolidated Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II - Other Information Item 1.Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2.Unregistered Sales of Equity Securities And Use of Proceeds 38 Item 3.Defaults Upon Senior Securities 38 Item 5.Other Information 38 Item 6.Exhibits 39 Signatures 40 Index to Exhibits 41 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 2 Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Item 1. Condensed Consolidated Financial Statements SHUTTERFLY, INC. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except par value amounts) (Unaudited) September30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill and intangible assets, net Deferred tax asset, net of current portion Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Other liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity Common stock, $0.0001 par value; 100,000 shares authorized; 27,353 and 25,909 shares issued and outstanding on September 30, 2010 and December 31, 2009, respectively 3 3 Additional paid-in capital Accumulated deficit (26,635 ) (11,249 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SHUTTERFLY, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except per share amounts) (Unaudited) ThreeMonthsEnded NineMonthsEnded September 30, September 30, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations (7,977 ) (9,055 ) (25,720 ) (27,860 ) Interest expense - (22 ) (42 ) (136 ) Interest and other income, net 26 74 Loss before income taxes (7,951 ) (9,003 ) (25,300 ) (27,315 ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ Technology and development Sales and marketing General and administrative The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SHUTTERFLY, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Loss/(gain) on disposal of property and equipment (243 ) 79 Deferred income taxes (3,285 ) Tax benefit/(charge) from stock-based compensation (93 ) Excess tax benefits from stock-based compensation (4,687 ) (427 ) Changes in operating assets and liabilities: Accounts receivable, net Inventories (459 ) Prepaid expenses and other current assets (14,362 ) (10,700 ) Other assets (2,421 ) Accounts payable (4,935 ) (5,083 ) Accrued and other liabilities (16,997 ) (14,737 ) Deferred revenue (546 ) Net cash used in operating activities (17,892 ) (18,124 ) Cash flows from investing activities: Acquisition of business and intangibles, net of cash acquired ) (796 ) Purchases of property and equipment (11,532 ) (8,272 ) Capitalization of software and website development costs (4,608 ) (3,032 ) Proceeds from sale of equipment - Proceeds from the sale of auction rate securities Net cash provided by (used in) investing activities (8,225 ) Cash flows from financing activities: Principal payments of capital lease obligations (7 ) (90 ) Proceeds from issuance of common stock upon exercise of stock options Excess tax benefits from stock-based compensation Shares withheld for payment of employees’ withholding tax liability - (1,041 ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents (24,914 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash investing activities Net change in accrued purchases of property and equipment $ $ Escrow liability from acquisition of business - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 — The Company and Summary of Significant Accounting Policies Shutterfly, Inc., (the “Company”) was incorporated in the state of Delaware in 1999 and began its services in December 1999. The Company is an Internet-based social expression and personal publishing service that enables customers to share, print and preserve their memories by leveraging a technology-based platform and manufacturing processes. The Company provides customers a full range of products and services to organize and archive digital images; share pictures; order prints and create an assortment of personalized items such as cards and stationery, calendars and photo books. The Company is headquartered in Redwood City, California. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements include the accounts of Shutterfly, Inc. and its wholly owned subsidiary. In the opinion of management, all adjustments, consisting primarily of normal recurring accruals, considered necessary for a fair statement of the Company’s results of operations for the interim periods reported and of its financial condition as of the date of the interim balance sheet have been included. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010, or for any other period. The December 31, 2009 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These unaudited interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes for the year ended December 31, 2009 included in the Company’s Annual Report on Form 10-K. Fair Value The Company records its financial assets and liabilities at fair value.The accounting standard for fair value provides a framework for measuring fair value, clarifies the definition of fair value, and expands disclosures regarding fair value measurements.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. The accounting standard establishes a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Income Taxes The Company accounts for income taxes under the liability method. Under this method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities and net operating loss and credit carryforwards using enacted tax rates in effect for the year in which the differences are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized. The Company accounts for uncertain tax positions in accordance with the respective authoritative guidance. The application of income tax law is inherently complex. Laws and regulations in this area are voluminous and are often ambiguous. The Company is required to make subjective assumptions and judgments regarding its income tax exposures. Interpretations and guidance surrounding income tax laws and regulations change over time. As such, changes in the Company’s subjective assumptions and judgments can materially affect amounts recognized in the consolidated balance sheets and statements of operations. 6 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The Company’s policy is to recognize interest and/or penalties related to all tax positions in income tax expense.To the extent that accrued interest and penalties do not ultimately become payable, amounts accrued will be reduced and reflected as a reduction of the overall income tax provision in the period that such determination is made.No interest or penalties were accrued as of December 31, 2009 or September 30, 2010. As of September 30, 2010, the Company had approximately $4.5 million of federal net operating loss carryforwards available to reduce future taxable income which is expected to be fully utilized by the end of the tax year ending December 31, 2010. As of September 30, 2010, the Company had approximately $32.7 million of state net operating loss carryforwards available to reduce future taxable income, of which $10.3 million is associated with windfall tax benefits that will be recorded as additional paid-in capital when realized. A tax windfall is created when the tax deduction associated with stock options exercised and vesting of restricted stock units exceeds the recognized stock-based compensation expense. These net operating loss carryforwards begin to expire in 2014 for state tax purposes. The Company is subject to taxation in California and other jurisdictions in the United States. Recent Accounting Pronouncements Effective January 1, 2010, the Company adopted revised guidance issued by the Financial Accounting Standards Board ("FASB"), that was intended to improve disclosures related to fair value measurements. This guidance requires the Company to separate information about significant transfers in and out of Level 1 and Level 2 and the reason for such transfers, and also requires information related to purchases, sales, issuances, and settlements of Level 3 financial assets to be included in the rollforward of activity. The guidance also requires the Company to provide certain disaggregated information on the fair value of financial assets and requires the Company to disclose valuation techniques and inputs used for both recurring and nonrecurring fair value measurements of our Level 2 and Level 3 financial assets. The Company has provided the additional required disclosures effective January 1, 2010. Note 2 — Stock-Based Compensation Stock Option Activity A summary of the Company’s stock option activity for the three and nine months ended September 30, 2010 is as follows (in thousands): Number of Options Outstanding Weighted Average Exercise Price Weighted Average Contractual Term (Years) Aggregate Intrinsic Value Balances, December 31, 2009 $ Granted 63 Exercised ) Forfeited, cancelled or expired ) Balances, March 31, 2010 $ $ Granted 66 Exercised ) Forfeited, cancelled or expired ) Balances, June 30, 2010 $ $ Granted 60 Exercised ) Forfeited, cancelled or expired ) Balances, September 30, 2010 $ $ Options vested and expected to vest at September 30, 2010 $ $ Options vested at September 30, 2010 $ $ 7 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS During the three months ended September 30, 2010, the Company granted options to purchase an aggregate of 60,000 shares of common stock with an estimated weighted-average grant-date fair value of $10.34 per share. The total intrinsic value of options exercised during the three months ended September 30, 2010, was $1.6 million.Net cash proceeds from the exercise of stock options were $1.2 million and $9.1 million for the three and nine months ended September 30, 2010, respectively. Valuation of Stock Options The Company estimated the fair value of each option award on the date of grant using the Black-Scholes option-pricing model and the assumptions noted in the following table.Expected volatility is based on the historical and implied volatility of a peer group of publicly traded entities. The expected term of options gave consideration to historical exercises, post-vesting cancellations and the options’ contractual term. The risk-free rate for the expected term of the option is based on the U.S. Treasury Constant Maturity at the time of grant. The assumptions used to value options granted during the three and nine months ended September 30, 2010 and 2009, were as follows: ThreeMonthsEnded September 30, NineMonthsEnded September 30, Dividend yield — Annual risk free rate of return 1.5 % 2.5 % 2.1 % 2.3 % Expected volatility 52.5 % 51.9 % 51.1 % 56.2 % Expected term (years) Employee stock-based compensation expense recognized in the three and nine months ended September 30, 2010 and 2009, was calculated based on awards ultimately expected to vest and has been reduced for estimated forfeitures. Accounting standards require forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Restricted Stock Units The Company grants restricted stock units (“RSUs”) to its employees under the provisions of the 2006 Equity Incentive Plan. The cost of RSUs is determined using the fair value of the Company’s common stock on the date of grant.RSUs typically vest and become exercisable annually, based on a two, three or four year total vesting term.Compensation cost is amortized on a straight-line basis over the requisite service period. Restricted Stock Unit Activity A summary of the Company’s restricted stock unit activity for the three and nine months ended September 30, 2010, is as follows (in thousands): Number of Units Outstanding Weighted Average Grant Date Fair Value Balances, December 31, 2009 $ Granted Vested (364 ) Forfeited, cancelled or expired (61 ) Balances, March 31, 2010 $ Granted Vested (228 ) Forfeited, cancelled or expired (52 ) Balances, June 30, 2010 $ Granted 85 Vested (31 ) Forfeited, cancelled or expired (14 ) Balances, September 30, 2010 $ 8 Table of Contents SHUTTERFLY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Included in the RSU grants for the nine months ended September 30, 2010, are 162,000 RSUs that have both performance and service vesting criteria (“PBRSU”).The performance condition is tied to the Company’s future performance, and the service criteria are consistent with the vesting described in the Company's 2006 Equity Incentive Plan.Compensation cost associated with these PBRSUs is recognized based on whether or not satisfaction of the performance criteria is probable.If in the future, situations indicate that the performance criteria are not probable, then no further compensation cost will be recorded and any previous costs will be reversed. At September 30, 2010, the Company had $24,950,000 of total unrecognized compensation expense, net of estimated forfeitures, related to stock options and RSUs that will be recognized over a weighted-average period of approximately two years. Note 3 — Net Loss Per Share Basic net loss per share is computed by dividing the net loss attributable to common shares for the period by the weighted average number of common shares outstanding during the period. Diluted net loss per share attributed to common shares is computed by dividing the net loss attributable to common shares for the period by the weighted average number of common and potential common shares outstanding during the period, if the effect of each class of potential common shares is dilutive. Potential common shares include restricted common stock, common stock subject to repurchase rights, and incremental shares of common stock issuable upon the exercise of stock options and settlement of RSUs. A summary of the net loss per share for the three and nine months ended September 30, 2010 and 2009 is as follows (in thousands, except per share amounts): ThreeMonthsEnded NineMonthsEnded September 30, September 30, Historical net loss per share: Numerator Net loss $
